Name: Commission Implementing Regulation (EU) 2016/668 of 27 April 2016 amending Regulation (EC) No 1484/95 as regards fixing representative prices in the poultrymeat and egg sectors and for egg albumin
 Type: Implementing Regulation
 Subject Matter: foodstuff;  trade;  prices;  animal product;  agricultural policy;  processed agricultural produce
 Date Published: nan

 29.4.2016 EN Official Journal of the European Union L 115/31 COMMISSION IMPLEMENTING REGULATION (EU) 2016/668 of 27 April 2016 amending Regulation (EC) No 1484/95 as regards fixing representative prices in the poultrymeat and egg sectors and for egg albumin THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 183(b) thereof, Having regard to Regulation (EU) No 510/2014 of the European Parliament and of the Council of 16 April 2014 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products and repealing Council Regulations (EC) No 1216/2009 and (EC) No 614/2009 (2), and in particular Article 5(6)(a) thereof, Whereas: (1) Commission Regulation (EC) No 1484/95 (3) lays down detailed rules for implementing the system of additional import duties and fixes representative prices in the poultrymeat and egg sectors and for egg albumin. (2) Regular monitoring of the data used to determine representative prices for poultrymeat and egg products and for egg albumin shows that the representative import prices for certain products should be amended to take account of variations in price according to origin. (3) Regulation (EC) No 1484/95 should be amended accordingly. (4) Given the need to ensure that this measure applies as soon as possible after the updated data have been made available, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1484/95 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 150, 20.5.2014, p. 1. (3) Commission Regulation (EC) No 1484/95 of 28 June 1995 laying down detailed rules for implementing the system of additional import duties and fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EEC (OJ L 145, 29.6.1995, p. 47). ANNEX ANNEX I CN code Description Representative price (EUR/100 kg) Security under Article 3 (EUR/100 kg) Origin (1) 0207 12 10 Fowls of the species Gallus domesticus, not cut in pieces, presented as 70 % chickens , frozen 128,0 0 AR 0207 12 90 Fowls of the species Gallus domesticus, not cut in pieces, presented as 65 % chickens , frozen 131,1 0 AR 129,3 0 BR 0207 14 10 Fowls of the species Gallus domesticus, boneless cuts, frozen 251,8 15 AR 183,6 38 BR 281,2 6 CL 220,4 24 TH 0207 27 10 Turkeys, boneless cuts, frozen 370,6 0 BR 211,8 26 CL 0408 91 80 Eggs, not in shell, dried 507,6 0 AR 1602 32 11 Preparations of fowls of the species Gallus domesticus, uncooked 190,3 29 BR (1) Nomenclature of countries laid down by Commission Regulation (EU) No 1106/2012 of 27 November 2012 implementing Regulation (EC) No 471/2009 of the European Parliament and of the Council on Community statistics relating to external trade with non-member countries, as regards the update of the nomenclature of countries and territories (OJ L 328, 28.11.2012, p. 7). The code ZZ  represents other origins .